PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Boukai et al.
Application No. 16/687,291
Filed: 18 Nov 2019
For: THERMOELECTRIC DEVICES AND SYSTEMS

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed September 24, 2020, requesting withdrawal/correction of the Notice of Abandonment, mailed September 1, 2020.

The petition is granted to the extent indicated herein.

The application was filed on November 18, 2019. On December 31, 2019, the Office mailed a Notice to File Missing Parts of Nonprovisional Application (“Notice”), which required applicant to submit a $75 basic filing fee, an $80 surcharge, a $330 search fee, a $380 examination fee, and $3350 due to applicant filing 67 claims over 20.

On Monday, March 2, 2020, applicant filed a $75 basic filing fee and an $80 surcharge.

On March 5, 2020, the Office mailed a Notice of Incomplete Reply which acknowledged receipt of the March 2, 2020 reply, but informed applicant that the Office had yet to receive a $330 search fee, a $380 examination fee, and $3350 for 67 claims over 20.

On September 1, 2020, the Office mailed a Notice of Abandonment, which states the reply received on March 2, 2020 was insufficient. The September 1, 2020 Notice of Abandonment states the reply did not include the full amount of the basic filing fee.

Petitioner filed the present petition on September 24, 2020, requesting withdrawal/correction of the Notice of Abandonment.

The Office finds the application is currently abandoned, but not for failure to pay the basic filing fee. A review of financial records for the application reveals the Office received a $75 basic filing fee and an $80 surcharge on Monday, March 2, 2020. Therefore, the September 1, 2020 Notice of Abandonment was incorrect in stating that the application was abandoned due to applicant’s failure to pay the full amount of the basic filing fee. Rather, the application became abandoned on March 3, 2020 for failure to pay a $330 search fee, a $380 examination fee, and $3350 for 67 claims over 20. 

The Office will not issue a corrected Notice of Abandonment. This decision, which is part of the image file wrapper for the application, explains that applicant paid the basic filing fee during the pendency of the application, and the application became abandoned on March 3, 2020 for failure to pay a $330 search fee, a $380 examination fee, and $3350 for 67 claims over 20.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

 

/SHIRENE W BRANTLEY/Attorney Advisor, OPET